05/13/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 19-0647


                                       DA 19-0647                        FILED
                                                                         MAY 1 3 2020
BRIAN MOORE,                                                           Bowen Greenwood
                                                                     Clerk of Supreme Court
                                                                        State of Montana
           Plaintiff and Appellant,

     v.                                                            ORDER

KEVIN R. FROST,

           Defendant and Appellee.



      Upon consideration of Appellant's motion for an extension of time, and good
cause appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including June 15, 2020, within which to file Appellant's reply brief.
       No further extensIcz
                          t will be granted.
      DATED this I-1 day of May,2020.
                                                For the Court,




                                                               Chief Justice